Citation Nr: 9900954	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a contusion of the left calf muscle.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied a compensable rating for 
residuals of a contusion of the left calf muscle.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefit sought on appeal.  He maintains that a noncompensable 
evaluation for his residuals of a contusion of the left calf 
muscle does not adequately reflect the severity of the 
disability.  He states that his disability causes stiffness, 
swelling, pain, cramps and limits his mobility.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for residuals of a contusion of the left calf muscle.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veterans service-connected disability from residuals 
of a contusion of the left calf muscle is manifested by no 
more than a slight level of disability including minimal soft 
tissue swelling, functional impairment and limitation.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of a contusion of the left calf muscle have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veterans claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim the 
VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities to the 
veterans current symptomatology.  Individual disabilities 
are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4 (1998).  If two evaluations are 
potentially applicable the higher evaluation will be assigned 
if the disability appears to approximate more closely the 
criteria required for that rating.  38 C.F.R. § 4.7.  A 
disability may require reratings in accordance with changes 
in a veterans condition.  It is therefore essential to 
consider a disability in the context of the entire recorded 
history when determining the level of current impairment.  
38 C.F.R. § 4.1.  Nevertheless, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veterans service medical records disclose that he was 
injured September 10, 1944 accident in which a truck 
reportedly backed over his left leg while he was asleep in a 
bivouac area at Camp Bowie, Texas.  An x-ray revealed no 
fracture.  The diagnosis was a moderate contusion of the calf 
muscles of the left leg.  The swelling was practically gone 
within a few days and only very slight tenderness remained.  
He walked without a limp and on September 15, 1944, he was 
returned to duty.  It was noted on the discharge examination 
in January 1946 that he had no residual of the left leg 
injury in September 1945.  

In an October 1947 rating decision, apparently without 
examination by VA, the veteran was granted service connection 
for a contusion of the calf muscles of the left leg.  The 
rating decision recognized that no residuals were shown at 
discharge and the disability was assigned a noncompensable 
evaluation.  That rating has since remained in effect.  The 
RO continued the noncompensable evaluation In June 1993 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311.  

The Board notes that amendments to the muscle injury rating 
criteria became effective on July 3, 1997, during the 
pendency of the veterans appeal.  See 62 Fed. Reg. 30,235-
30,240 (1997).  The amendments, however, are minor and do not 
affect resolution of this claim on appeal.  Under the 
Diagnostic Code 5311 criteria in effect at all times relevant 
hereto, a calf muscle injury is rated as follows:  a severe 
disability warrants a 30 percent rating; moderately severe 
disability warrants 20 percent; moderate disability warrants 
10 percent; and slight disability is noncompensable or 0 
percent.  The extent of muscle disability is determined under 
objectively confirmed symptoms of muscle weakness, fatigue-
pain, uncertainty of movement, loss of power, lowered 
threshold of fatigue and impairment of coordination.  38 
C.F.R. § 4.56 (1998).

In written statements in October 1991, February and August 
1993, June 1994 and at his October 1998 hearing before the 
undersigned member of the Board, the veteran described 
increasing left calf pain and decreasing mobility resulting 
therefrom.  He described how his left calf became cold at 
night and that cramping interrupted his sleep.  The veteran 
further explained that the pain began prior to a 1989 surgery 
in which a vein was harvested from his left calf for a heart 
bypass operation.  He therefore expressed the conviction that 
his left calf discomfort was entirely attributable to his 
service-connected injury.  

A private physician who had treated the veteran for many 
years provided the RO with several letters.  In January 1993 
Charles Brindle, M.D., stated that the veteran had 
experienced intermittent left calf pain since his separation 
from service.  Dr. Brindles letter further stated that 
examination disclosed a slight peroneal palsy and quite a bit 
of pain consistent with the veterans service-connected 
injury.  The letter concluded with an opinion that the 
veterans service-connected injury was responsible for his 
left calf pain.  In a June 1994 note, Dr. Brindle opined that 
the veterans left leg pain was due to claudication or an 
aortic aneurysm.  In an August 1994 letter, Dr. Brindle 
stated that the veteran had reported leg pain for 12 years 
and that the pain was due to a peripheral neuropathy which 
dated from the time of the veterans service.  In a September 
1996 letter Dr. Brindle stated that between 1983 and 1994 he 
had treated the veteran for a left leg problem only on an 
occasional basis.  Dr. Brindle also suggested that he 
accepted the veterans reports as to the onset and subsequent 
history of left calf discomfort and that it appeared to be 
service related.

Also associated with the claims file are Dr. Brindles 
treatment records for the veteran between July 1984 and June 
1994.  Although these records document the veterans 
treatment for many disorders unrelated to this appeal, the 
veterans left leg discomfort appears to be mentioned only 
twice--in December 1991 and in June 1994.  Dr. Brindles 
December 1991 records document objective findings of some 
tenderness over the lateral side of the left lower leg, 
radiation of pain, some weakness in the lateral aspect of the 
foot with poor lateral deviation of the ankle.  These records 
include an assessment of slight peroneal palsy secondary to 
an injury in the past.  Dr. Brindles June 1994 records 
document objective findings of absence of pulses above the 
knee in the left leg, good femoral pulses but with bilateral 
bruits.  These records include an assessment of 
arteriosclerotic vascular disease with claudication of the 
left leg and an observation that this is a service 
connected problem.

A February 1993 letter from a W. C. Rosenfeld, M.D., another 
private physician who had treated the veteran, stated that 
the veterans left leg pain existed before a left leg vein 
was removed for coronary bypass grafting.  Without further 
discussion, elaboration or supporting documentation of 
objectively observed symptomatology, the letter concludes 
with an opinion that the vein harvesting had nothing to do 
with the veterans left calf discomfort which was instead 
wholly attributable to the veterans service-connected 
injury.  In September 1994 the RO requested that the veteran 
ask Dr. Rosenfeld to provide treatment records that might 
document objectively confirmed symptomatology.  However, no 
records from Dr. Rosenfeld were forthcoming.

The veteran has been examined by VA on several occasions in 
connection with his claim and appeal.  On examination in 
December 1991, objective findings included the following:  
two well-healed non-tender scars, one along the medial aspect 
of the leg the other on the medial aspect of the calf; 
moderate tenderness on the medial aspect of the left calf 
muscles; no swelling of the left calf; hair growth down to 
the lower third on the left leg; a barely palpable left 
femoral pulse; and non-palpable pulses of the left popliteal, 
posterior tibial and dorsalis pedis arteries.  The examiner 
also noted that the veterans posture was erect and that he 
walked without a cane but with a slight limp favoring his 
left leg.  The radiological report was negative.  The 
diagnoses were status post-contusion of the left calf 
muscles, left leg peripheral vascular disease, and status 
post-coronary artery bypass with left leg vein harvesting.

The veteran underwent a VA examination of the muscles in 
March 1993.  The examiner noted the following objective 
findings:  equal measurements of thighs and calves; normal 
knee and ankle musculature; a 48cm scar over the left thigh 
and calf medial aspect used to remove a vein for coronary 
surgery; no adhesions; no weakness of either extensor 
hallucis and normal toe and ankle function; complete and 
undamaged ankles and knees with normal motion; normal knee, 
calf and foot strength; and no evidence of pain or muscle 
hernia.  There was some sensory diminution present over the 
calf area which the veteran said had been present since the 
initial trauma.  The examiner noted the veterans report of 
left calf cramping and lack of sensation might have resulted 
from vascular impairment or arteriosclerotic changes.  The 
examiner further noted that some of the veterans left calf 
symptoms could have resulted from the vein harvesting.  The 
physician recommended additional testing for possible 
vascular changes.  

Accordingly, a VA peripheral vascular examination was 
conducted on the same date in March 1993.  The motor reflexes 
and motor function in the lower limbs were normal.  The 
veteran complained of a slight hypesthesia in the entire left 
lower limb, not in the leg, but from the hip down.  There was 
tenderness to palpation in the left calf muscles.  
Electrodiagnostic studies were normal.  

In April 1993, the veteran was afforded a VA vascular 
examination which included bilateral lower extremity duplex 
ultrasonography.  The study revealed mild left peripheral 
vascular disease.  The diagnoses were mild peripheral 
vascular disease with greater involvement on the left than 
right, history of stroke, hypertension and coronary artery 
disease.  The examiner noted that the veterans known 
atherosclerotic disease and history of smoking were both risk 
factors for peripheral vascular disease.  The physician 
concluded that the veterans pain, brought on by walking and 
relieved by rest, was most consistent with claudication and 
he doubted that the injury from the 1940s contributed to the 
lower extremity complaints.  

Upon a VA examination in December 1996, the objective 
findings including the following:  slight ovoid swelling of 
the left lower anterolateral leg soft tissues but no 
tenderness; warm feet; symmetrical but slightly diminished 
foot pulses; no calf tenderness; normal tendon reflexes; 
essentially identical circumference of the calf muscles; no 
foreshortening of either leg; normal mobility of the ankles 
and feet; normal strength; and no evident pain except by 
history.  The examiner opined that the veterans service-
connected left calf contusion had caused no residual 
functional impairment or limitation, cramping, or nerve palsy 
or damage.  The examiner attributed the veterans reported 
left calf pain and cramping instead to his peripheral 
vascular disease.  

The RO afforded the veteran another VA examination in July 
1998 in connection with his appeal.  The physician, who had 
also conducted the 1996 VA examination, reported that he had 
reviewed the claims folder and reports of the previous VA 
examinations.  Upon review of the veterans VA medical 
records the examiner noted some left leg pitting edema which 
appeared related to the veterans congestive heart failure; 
some left leg venou insufficiency relating to the donor graft 
for the veterans coronary bypass surgery; absence of trophic 
changes in the lower extremities; and negative 
electromyographic and Doppler studies.  The examiner noted 
virtually the same objective findings as those described in 
the December 1996 VA examination.  However the examiner also 
noted a very small area described as a simple avulsion of the 
muscle of the left anterior tibialis muscle.  This area was 
not found either to be tender or the likely source of the 
veterans reported pain or aching.  The examiner further 
observed that the veteran had not required a supporting 
structure.  The examiner opined that the veterans service-
connected left calf contusion had caused no residual 
functional impairment or limitation.  The diagnoses were a 
healed contusion of the left lower leg with very minimal 
residual herniation of the muscle through the fascia, 
generalized atherosclerosis, essential hypertension, mild 
peripheral vascular insufficiency, chronic low back pain and 
congenital pes planus.

In a November 1998 letter Filip Garrett, M.D., stated that he 
had reviewed letters from Drs. Brindle and Rosenfeld 
cooberating the veterans claim that his problem with 
left lower extremity pain had existed for a long period of 
time.  Dr. Garrett said the leg pain had existed prior to the 
vein harvesting surgery and this should not be considered the 
cause of his leg pain.  In January 1999, the veteran 
submitted copies of the January and February 1993 reports 
from Drs. Brindle and Rosenfeld, respectively, as well as a 
December 1998 statement from Samuel J. Congello, D.O., to the 
effect that the veterans chronic left leg pain was not 
associated with the vein harvesting for the coronary artery 
bypass grafting.  The reports were submitted to the Board by 
the veteran for consideration with the current appeal.  

Despite some uncertainty as the the cause of the veterans 
left leg pain, the weight of the evidence is that the 
symptoms are primarily on a vascular basis due to 
claudication and not due to the injury in service.  Dr. 
Brindle stated as much in June 1994, consistent with an 
extensive VA work-up in 1993 which included Doppler studies 
confirming mild peripheral vascular disease, greater in the 
left than the right lower extremity.  Peripheral nerve 
studies did not confirm a neuropathy or palsy which could be 
associated with the in-service injury.  It may also be 
conceded, as reported by Dr. Garrett and Dr. Congello, that 
vein harvesting for coronary bypass surgery is not the cause 
of the veterans current left leg pain.  Significantly, 
however, virtually all of the objective data support the VA 
examiners repeated conclusions that the veterans left calf 
contusion caused no residuals or not more than slight 
functional impairment, and that his current left lower 
extremity pain is unrelated to the 1944 injury.  

Nevertheless, even assuming for discussion purposes that the 
veterans left calf symptomatology is attributable to his 
service-connected disorder, the totality of the medical 
evidence weighs against a finding of entitlement to a 
compensable rating.  None of the medical evidence of record 
describes any more than a mild and intermittent impairment of 
the veterans left calf.  Dr. Brindles records show that the 
veteran sought and received treatment for left calf 
discomfort only twice in ten years.  There are no records 
documenting that the veteran ever sought and received 
treatment for left calf symptoms from either Drs. Rosenfeld 
or Garrett, and Dr. Congello has not referred to treatment 
specifically for residuals of the in-service injury.  

Further, there is no objective evidence of muscle weakness, 
uncertainty of movement, loss of power, or impairment of 
coordination due to the injury in service.  The veterans 
lowered threshold of fatigue and fatigue-pain brought on by 
walking and relieved by rest are reported to be consistent 
with claudication.  Significantly, symptoms such as cold and 
cramping, as described by the veteran at his hearing, are not 
rating factors for the service-connected muscle injury and 
the veteran is not service-connected for vascular disease.  
Taking all the evidence into consideration, the residuals of 
the service-connected left calf muscle contusion, if any, are 
not more than slight in degree as contemplated by the zero 
percent rating. In short, the evidence is not sufficiently 
balanced as to be in equipoise and trigger the benefit-of-
the-doubt rule as to any material issue.

In reaching its decision the Board has carefully considered 
the history of the veteran's left calf muscle injury and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4, (pertaining to extra-schedular evaluation) 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veterans disability to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for residuals of a 
contusion of the left calf muscle is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
